DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 15/139,209, 15/966,485, and 16,558,466.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “frame configurator” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For instance, paragraph 27 of the originally filed specification which states "Note that these comprehensive or specific aspects may be implemented using a system, an apparatus, a method, an integrated circuit..."; paragraph 220 of the originally filed specification which states "Note that each component of transmission apparatus 30 is specifically implemented by a microcomputer, a processor, a dedicated circuit, or the like"; and paragraph 227 of the originally filed specification which states "Note that in the aforementioned exemplary embodiments, components may each include dedicated hardware or may be implemented through execution of a software program suitable for each component".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of copending Application No. 17/361,488 in view of Hwang et al., US 2013/0097627 and Miura et al., US 2009/0226147.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the copending Application.
Additionally, although the copending Application discloses the majority of the currently claimed limitations, the copending Application does not explicitly disclose reference clock information is cyclically transmitted.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the copending Application and Hwang to arrive at the claimed subject matter, in order to provide an improved system and method for receiving service specific information for at least one multimedia service provided from different networks, selecting one service based on the service specific information, and receiving the selected service (Hwang; pages 1-2, paragraph 13).
The copending Application in view of Hwang still does not explicitly disclose reference information is cyclically transmitted.
However, in a related art, Miura does disclose reference information is cyclically transmitted (referencing information, wherein this information can be transmitted cyclically; page 6, paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the copending Application, Hwang, and Miura to arrive at the claimed subject matter, in order to provide an improved system and apparatus for preventing an inappropriate clock control value from being set up (Miura; page 2, paragraph 14).

This is a provisional nonstatutory double patenting rejection.


Claims 9-13 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,128,928 in view of Park et al., US 2012/0320925.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose information indicating a start position of one or more transfer units.
However, in a related art, Park does disclose information indicating a start position of one or more transfer units (information for indicating the start position of the data unit; page 3, paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Park to arrive at the claimed subject matter, in order to provide an improved system and method for efficiently transmitting and/or receiving a media content by using various transmission units (Park; page 1, paragraph 9).

Claims 9-13 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,082,750 in view of Park et al., US 2012/0320925, Hwang et al., US 2013/0097627, Miura et al., US .  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose information indicating a start position of one or more transfer units, reference clock information is cyclically transmitted, and data is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal.
However, in a related art, Park does disclose information indicating a start position of one or more transfer units (information for indicating the start position of the data unit; page 3, paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Park to arrive at the claimed subject matter, in order to provide an improved system and method for efficiently transmitting and/or receiving a media content by using various transmission units (Park; page 1, paragraph 9).
The Patent in view of Park still does not explicitly disclose reference clock information is cyclically transmitted, and data is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal.
However, in a related art, Hwang does disclose reference clock information (information indicating a reference clock; page 10, see TABLE 3 "clock_reference_flag", and page 11, paragraph 167, and page 11, see TABLE 4 "clock_reference_flag"), and a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Park, and Hwang to arrive at the claimed subject matter, in order to provide an improved system and method for receiving service specific information for at least one multimedia service provided from different networks, selecting one service based on the service specific information, and receiving the selected service (Hwang; pages 1-2, paragraph 13).
The Patent in view of Park and Hwang still does not explicitly disclose reference information is cyclically transmitted, and data is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal.
However, in a related art, Miura does disclose reference information is cyclically transmitted (referencing information, wherein this information can be transmitted cyclically; page 6, paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Park, Hwang, and Miura to arrive at the claimed subject matter, in order to provide an improved system and apparatus for preventing an inappropriate clock control value from being set up (Miura; page 2, paragraph 14).
The Patent in view of Park, Hwang, and Miura still does not explicitly disclose data is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Park, Hwang, Miura, and Hayashi to arrive at the claimed subject matter, in order to provide an improved digital broadcast transmission device for transmitting on a plurality of physical channels a bit stream (i.e., a transport stream) having a digital broadcast program and information related to the digital broadcast program (Hayashi; page 3, paragraph 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2012/0320925 in view of Hwang et al., US 2013/0097627 and further in view of Miura et al., US 2009/0226147.

Regarding claim 9, Park discloses a transmission method, comprising:
generating frames (at least one or more frames; page 2, paragraphs 22 and 36, and Fig. 2), each frame including first control data (containing control information in the header of the first unit; page 4, paragraph 60, and page 2, paragraph 35), second control data (also contains control information/signaling for the fragment units, i.e. second units; page 3, paragraph 46, and Fig. 8, element 801, and page 2, paragraph 35), and a first transfer unit (including at least a plurality of slices configured as units; page 2, paragraphs 38-39, and Fig. 6, elements 601-613),  the first transfer unit includes one or more second transfer units (wherein each of the units can be configured as a media fragment unit, i.e. containing secondary units; page 2, paragraph 39, and page 3, paragraph 43, and Fig. 8), the first control data including first information indicating a start position of the one or more second transfer units within the first transfer unit (information for indicating the start position of the data unit; page 3, paragraph 47); and
transmitting the frames (transmission; page 2, paragraph 20, and Fig. 4, element 407, and page 6, paragraphs 83-84, and Fig. 7). 
While Park does disclose the first control data and the second control data including second information (containing control information in the header of the first unit; page 4, paragraph 60, and page 2, paragraph 35, and also contains control 
the reference clock information is cyclically transmitted.
In a related art, Hwang does disclose control information (asset with control information; pages 3-4, paragraphs 52-53); 
information indicating whether control data includes reference clock information or not (information indicating a reference clock; page 10, see TABLE 3 "clock_reference_flag", and page 11, paragraph 167, and page 11, see TABLE 4 "clock_reference_flag"), the control data including the reference clock information when the information indicates the control data includes the reference clock information (an indication that the reference clock information is included; page 11, paragraph 167, and page 10, see TABLE 3 "clock_reference_flag", and page 11, see TABLE 4 "clock_reference_flag").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Park and Hwang by allowing specific information about reference clocks to be included in the already disclosed and transmitted data, in order to provide an improved system and method for receiving service specific information for at least one multimedia service provided from different networks, selecting one service based on the service specific information, and receiving the selected service (Hwang; pages 1-2, paragraph 13).

However, in a related art, Miura does disclose reference information is cyclically transmitted (referencing information, wherein this information can be transmitted cyclically; page 6, paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine prior art of Park, Hwang, and Miura by allowing certain information to be cyclically transmitted, in order to provide an improved system and apparatus for preventing an inappropriate clock control value from being set up (Miura; page 2, paragraph 14).

Regarding claim 12, Park in view of Hwang and Miura discloses the reference clock information includes a current clock value used at a receiver to reproduce a reference clock signal (Hwang; with use of clock information/value for reproduction; page 26, paragraph 431).

Claim 13, which discloses a transmission apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.  The following additional limitations are also disclosed: 


Claim 16, which discloses a transmission apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2012/0320925 in view of Hwang et al., US 2013/0097627 and Miura et al., US 2009/0226147, and further in view of Matsunaga, US 2012/0096495.

Regarding claim 10, Park in view of Hwang and Miura discloses all the claimed limitations of claim 9, as well as the first transfer unit (Park; slices configured as units; page 2, paragraphs 38-39, and Fig. 6, elements 601-613), and each of the one or more second transfer units has a variable length (Park; can be varying lengths; page 2, paragraph 38).  
Park in view of Hwang and Miura does not explicitly disclose the unit has a fixed length.
In a related art, Matsunaga does disclose the unit has a fixed length (can include a plurality of fixed-length packets; page 4, paragraph 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Park, Hwang, Miura, and Matsunaga by allowing transmission units to include fixed lengths, in order to 

Claim 14, which discloses a transmission apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2012/0320925 in view of Hwang et al., US 2013/0097627, Miura et al., US 2009/0226147, and Matsunaga, US 2012/0096495, and further in view of Hayashi et al., US 2010/0199301.

Regarding claim 11, Park in view of Hwang and Miura discloses all the claimed limitations of claim 9, as well as the first transfer unit is a slot (Park; slices; Fig. 6, elements 601-613, and page 2, paragraphs 38-39),
each of the one or more second transfer units (Park; wherein each of the units can be configured as a media fragment unit, i.e. containing secondary units; page 2, paragraph 39, and page 3, paragraph 43, and Fig. 8),
the first control data is transmitted in a slot header (Park; control information as part of header; page 4, paragraph 60), and 

Park in view of Hwang and Miura does not explicitly disclose a unit is a Type Length Value (TLV) packet; and
information is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal.
In a related art, Matsunaga does disclose a unit is a Type Length Value (TLV) packet (with at least TLV streams/packets; page 4, paragraphs 56 and 59, and page 8, paragraph 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Park, Hwang, Miura, and Matsunaga by allowing transmission units to include TLV packets, in order to provide an improved broadcast receiving apparatus, broadcast receiving method, and broadcast transmitting apparatus capable of increasing the possibility that a missing portion of a content in broadcast-type download broadcasting can be complemented (Matsunaga; page 1, paragraph 11).
Park in view of Hwang, Miura, and Matsunaga does not explicitly disclose information is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal.
In a related art, Hayashi does disclose information is transmitted in a Transmission and Multiplexing Configuration Control (TMCC) signal (with use of a transmission and multiplexing configuration control signal; page 18, paragraph 388).


Claim 15, which discloses a transmission apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424